UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK
---------------------------------------------------
In re
       COLLEEN M. REID                                      BK 19-10748 CLB



                            Debtor                          DECISION & ORDER
---------------------------------------------------

       JOHN C. BIDELL, AS EXECUTOR OF THE
       ESTATE OF ANNETTE LIVINGSTON

                           Plaintiff                        AP 19-01046 CLB

            v.

       COLLEEN M. REID


                            Defendant
---------------------------------------------------

                            Todd A. Morth, Esq.
                            336 Harris Hill Road, Second Floor
                            Williamsville, New York 14221
                            Attorney for Plaintiff

                            John A. Cappellini, Esq.
                            1 East Main Street
                            Cuba, New York 14727
                            Attorney for Defendant



Carl L. Bucki, Chief U.S.B.J., W.D.N.Y.


      The plaintiff in this adversary proceeding has moved for summary judgment on its

claim that the debtor’s obligation for criminal restitution is non-dischargeable under 11

U.S.C. § 523. The central issue is whether an Alford plea can suffice to establish the

existence of a debt for larceny.

      In its motion, the plaintiff argues that its claim is non-dischargeable under

subdivisions (a)(2), (a)(4), (a)(6) and (a)(7) of 11 U.S.C. § 523. However, we limit our

discussion to section 523(a)(4), inasmuch as the complaint asserts only a cause of action

under that subdivision. Additionally, the defendant objects to consideration of various

documents that the plaintiff has presented without authentication. For purposes of this



   Case 1-19-01046-CLB, Doc 54, Filed 08/20/21, Entered 08/20/21 10:22:06,
                    Description: Main Document , Page 1 of 3
BK 19-10748CLB; AP 19-1046CLB                                                             2




decision, therefore, the only document upon which we rely is a plea agreement that both

the plaintiff and the defendant have submitted.

     The present dispute derives from allegations that Colleen Reid stole money from her

grandmother, Annette Livingston. In an indictment issued in 2015, Ms. Reid was charged

with ten counts of Grand Larceny in the Third Degree, one count of Grand Larceny in the

Second Degree, and six counts of Grand Larceny in the Fourth Degree. Ultimately,

pursuant to a plea agreement dated April 4, 2016, Reid agreed “to plead guilty by Alford

plea” to a reduced charge of Petit Larceny in violation of section 155.25 of the New York

Penal Law. The agreement further recited that Ms. Reid would “receive a sentence of a

conditional discharge” and that she would be required to pay restitution of $20,000.

One-half of this amount was paid upon entry of the plea, and a civil judgment for the

balance of $10,000 was then issued for the benefit of Annette Livingston. Nothing was

paid on this judgment when Annette Livingston died on November 2, 2018.

     Colleen M. Reid filed a petition for relief under Chapter 7 of the Bankruptcy Code

on April 14, 2019. Shortly thereafter, the debtor submitted schedules in which she

acknowledges an outstanding indebtedness of $10,000 to Annette Livingston. In due

course, the trustee issued a report of no distribution. It states “that there is no property

available for distribution from the estate over and above that exempted by law.”

     In the present adversary proceeding, the executor of the Estate of Annette

Livingston seeks a judgment declaring that the indebtedness of $10,000 is non-

dischargeable under 11 U.S.C. § 523(a)(4). In relevant part, this section states that a

discharge under Chapter 7 does not discharge an individual debtor from any debt “for

fraud or defalcation while acting in a fiduciary capacity, embezzlement, or larceny.” Now

moving for summary judgment, the executor contends that the plea agreement

establishes a debt that arises from larceny within the meaning of section 523(a)(4). The

debtor responds that her plea agreement recites that she admitted guilt “by Alford plea,”

to the effect that the occurrence of larceny remains in dispute. Ms. Reid insists that she

   Case 1-19-01046-CLB, Doc 54, Filed 08/20/21, Entered 08/20/21 10:22:06,
                    Description: Main Document , Page 2 of 3
BK 19-10748CLB; AP 19-1046CLB                                                             3




committed no crime and that her guilty plea was motivated by a desire to resolve

charges so that she could move on with her life.

      In North Carolina v. Alford, 400 U.S. 25, 36, 91 S.Ct. 160, 167 (1970), the United

States Supreme Court held that “the Constitution does not bar the imposition of a prison

sentence upon an accused who is unwilling expressly to admit his guilt but who, faced

with grim alternatives, is willing to waive his trial and accept the sentence.”        With

reference to this ruling, the phrase “Alford plea” has been defined as “[a] guilty plea that

a defendant enters as part of a plea bargain without admitting guilt.”         BLACK’S LAW

DICTIONARY 86 (10th ed. 2014). In the present instance, Colleen Reid signed a plea

agreement that contained no admission of wrongful conduct.             That profession of

innocence, however, does not speak to the applicable standard of dischargeability.

     Section 523(a)(4) of the Bankruptcy Code provides that a debtor in Chapter 7 is not

discharged from any debt for larceny. By its express language, the statute focuses not

on the character or conduct of the debtor, but on the nature of the underlying obligation.

The exception to discharge applies not when debtors commit larceny, but to “any debt

. . . for . . . larceny.”   Here, the plea agreement established an obligation to pay

restitution for damages related to Petit Larceny. Although the debtor may have been

unwilling to admit the occurrence of larceny, she nonetheless agreed to assume a debt

for larceny. Pursuant to 11 U.S.C. § 523(a)(4), a debt of this type is non-dischargeable

as to any objecting creditor. See 11 U.S.C. § 523(c).

     For the reasons stated herein, the plaintiff’s motion for summary judgment is

granted. Accordingly, the debtor’s discharge under 11 U.S.C. § 727 will not discharge

any obligation to pay restitution as part of the debtor’s sentence arising from her

conviction for Petit Larceny.

     So ordered.


Dated: August 6, 2021             /s/ Carl L. Bucki______________________
       Buffalo, New York          Hon. Carl L. Bucki, Chief U.S.B.J., W.D.N.Y.

   Case 1-19-01046-CLB, Doc 54, Filed 08/20/21, Entered 08/20/21 10:22:06,
                    Description: Main Document , Page 3 of 3
